                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )
                                              )          No. 4:18-CR-00188-DGK-1
DONZELL A. JONES,                             )
                                              )
       Defendant.                             )

                        ORDER DENYING MOTIONS TO DISMISS

       Pending before the Court is Defendant Donzell A. Jones’s pro se motion to dismiss (Doc.

214), and U.S. Magistrate Judge John T. Maughmer’s Report and Recommendation (Doc. 234).

After carefully reviewing the Magistrate’s report and conducting an independent review of the

record and applicable law, see L.R. 74.1(b), the Court ADOPTS the Report and Recommendation

and DENIES Defendant’s motions to dismiss.

       IT IS SO ORDERED.

Date: August 6, 2020                              /s/ Greg Kays
                                                  GREG KAYS, JUDGE
                                                  UNITED STATES DISTRICT COURT




        Case 4:18-cr-00188-DGK Document 256 Filed 08/06/20 Page 1 of 1
